Exhibit 10.8

 

Eric H. Peterson

Employment Arrangements

 

As of May 1, 2005, TXU Corp. (the “Company”) has employed Eric H. Peterson as
its Executive Vice President and General Counsel on an at-will employee basis.
The Company pays Mr. Peterson an annual salary equal to $507,000, and Mr.
Peterson is eligible for an annual bonus under the terms of the TXU Corp.
Executive Annual Incentive Plan and award grants under the TXU Corp. 2005
Omnibus Incentive Plan and to participate in the TXU Corp. Salary Deferral Plan.

 